ORDER

PER CURIAM.
Richard Rose (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Following guilty pleas to charges of driving while intoxicated and driving with a revoked license, Movant was sentenced as a prior and persistent offender to a seven year prison term for driving while intoxicated and a concurrent one year term for driving with a revoked license.
On appeal, Movant argues that the trial court erred in denying his motion without an evidentiary hearing because the record does not conclusively show that his plea was knowing and voluntary in that he was under the influence of psychotropic medications. He also alleges that the trial court erred because it failed to comply with Rule 24.02(B)(1). Finally, he argues the trial court erred because the record does not conclusively establish that he received effective assistance of counsel or that he understood the terms of his plea agreement.
No jurisprudential purpose would be served by a written opinion citing the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).